FILED
MEMORANDUM DECISION                                                        Mar 23 2016, 6:51 am

                                                                                CLERK
Pursuant to Ind. Appellate Rule 65(D), this                                 Indiana Supreme Court
                                                                               Court of Appeals
Memorandum Decision shall not be regarded as                                     and Tax Court
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
R. Patrick Magrath                                       Gregory F. Zoeller
Alcorn Sage Schwartz & Magrath, LLP                      Attorney General of Indiana
Madison, Indiana
                                                         Tyler G. Banks
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                             IN THE
    COURT OF APPEALS OF INDIANA

Richard D. Croslin,                                      March 23, 2016

Appellant-Defendant,                                     Court of Appeals Case No.
                                                         36A01-1511-CR-1984
        v.                                               Appeal from the Jackson Circuit
                                                         Court.
                                                         The Honorable William E. Vance,
State of Indiana,                                        Senior Judge.
Appellee-Plaintiff.                                      Cause Nos. 36C01-1403-FC-16,
                                                         36C01-1403-FA-7




Friedlander, Senior Judge




Court of Appeals of Indiana | Memorandum Decision 36A01-1511-CR-1984 | March 23, 2016               Page 1 of 7
[1]   Richard D. Croslin appeals the aggregate twenty-six-year sentence the trial

      court imposed on his convictions of burglary as a Class B felony and burglary as
                              1
      a Class C felony. We affirm.


[2]   On March 8, 2014, Croslin sought emergency medical treatment at Schneck

      Medical Center in Jackson County. Hospital staff put him in a room. Croslin,

      who was accompanied by a companion, left his room and went to the nurses’

      break room. While his companion served as a lookout, Croslin stole personal

      property including a cell phone, an iPod, and clothing from the nurses’ lockers.

      He gave the property to his companion, who took the items out to her car.


[3]   After reviewing security camera footage, police officers obtained a search

      warrant for Croslin’s apartment and found some of the stolen items there, plus

      marijuana and paraphernalia.


[4]   In Cause Number 36C01-1403-FC-16 (“FC-16”), the State charged Croslin with

      one count of theft, a Class C felony; four counts of theft, all Class D felonies;

      four counts of receiving stolen property, all Class D felonies; and possession of




      1
        Ind. Code § 35-43-2-1 (West, Westlaw 1999). The version of the governing statute, i.e., Ind. Code § 35-43-
      2-1, in effect at the time this offense was committed classified it as a Class A, B, or C felony. This statute has
      since been revised and in its current form reclassifies the offense as a Level 1, 2, 3, or 4 felony. See Ind. Code
      § 35-43-2-1 (West, Westlaw current with all 2015 First Regular Session of the 119th General Assembly
      legislation effective through June 28, 2015). The new classification, however, applies only to offenses
      committed on or after July 1, 2014. See id. Because these offenses were committed prior to that date, they
      retain the former classification.




      Court of Appeals of Indiana | Memorandum Decision 36A01-1511-CR-1984 | March 23, 2016                  Page 2 of 7
      marijuana and possession of paraphernalia, both Class A misdemeanors. The

      State further alleged that Croslin was an habitual offender.


[5]   Meanwhile, on March 9, 2014, Bethany Hartzler returned to her apartment and

      discovered a man looking through her kitchen cabinets. She grabbed the man’s

      arm and asked what he was doing. The man replied, “Stealing your money

      bitch,” and punched Hartzler in the mouth. Appellant’s App. p. 121. The man

      fled, and Hartzler discovered that he had taken $2,300, a flashlight/Taser, and a

      multi-tool device.


[6]   A few days later, Hartzler saw Croslin’s picture in the newspaper and

      recognized him as the man who struck her. She reported this information to

      the police. Officers who had searched Croslin’s apartment in connection with

      his thefts from the hospital recalled seeing a flashlight and multi-tool in his

      apartment. In addition, an officer showed Hartzler a recording taken during the

      search of Croslin’s apartment, and she identified the flashlight/Taser on the

      recording. Officers obtained another search warrant and recovered the

      flashlight/Taser and multi-tool from Croslin’s apartment.


[7]   In Cause Number 36C01-1403-FA-7 (“FA-7”), the State charged Croslin with

      burglary resulting in bodily injury, a Class A felony; theft, a Class D felony; and

      battery resulting in bodily injury, a Class A misdemeanor.


[8]   Croslin and the State executed plea agreements in FC-16 and FA-7. In FC-16,

      Croslin agreed to plead guilty to Class C felony burglary. In FA-7, Croslin

      agreed to plead guilty to Class B felony burglary as a lesser-included offense of

      Court of Appeals of Indiana | Memorandum Decision 36A01-1511-CR-1984 | March 23, 2016   Page 3 of 7
       Class A felony burglary. In both plea agreements, the State agreed to dismiss

       all other charges. The parties agreed that Croslin would serve his sentences in

       FC-16 and FA-7 consecutively, but the State would not recommend an

       aggregate sentence longer than twenty-five years.


[9]    The trial court accepted the plea agreements and held a combined sentencing

       hearing. The court sentenced Croslin to seven years in FA-16 and nineteen

       years in FA-7, to be served consecutively for an aggregate sentence of twenty-

       six years.


[10]   Croslin now appeals, claiming his sentence is too long. He does not specify the

       amount of the reduction he is seeking.


[11]   Article VII, section six of the Indiana Constitution authorizes the Court of

       Appeals to review and revise sentences. That authority is carried out through

       Indiana Appellate Rule 7(B), which allows an appellate court to revise a

       sentence that is otherwise authorized by statute if, “after due consideration of

       the trial court’s decision, the Court finds that the sentence is inappropriate in

       light of the nature of the offense and the character of the offender.”


[12]   The principal role of appellate review under Rule 7(B) is to attempt to leaven

       the outliers, not to achieve a perceived “correct” result in each case. Garner v.

       State, 7 N.E.3d 1012, 1015 (Ind. Ct. App. 2014). Thus, the key question is not

       whether another sentence is more appropriate, but whether the sentence

       imposed in the instant case is inappropriate. Williams v. State, 997 N.E.2d 1154

       (Ind. Ct. App. 2013).

       Court of Appeals of Indiana | Memorandum Decision 36A01-1511-CR-1984 | March 23, 2016   Page 4 of 7
[13]   It is the defendant’s burden to persuade us that the sentence is inappropriate.

       Id. Whether a sentence is inappropriate depends upon the culpability of the

       defendant, the severity of the crime, the damage done to others, and many

       other circumstances that are present in a given case. Harman v. State, 4 N.E.3d

       209 (Ind. Ct. App. 2014), trans. denied. Thus, when assessing the nature of the

       offense and the character of the offender, we may look to any factors appearing

       in the record. Thompson v. State, 5 N.E.3d 383 (Ind. Ct. App. 2014).


[14]   At the time Croslin committed his crimes, the advisory sentence for a Class B

       felony was ten years, with a maximum sentence of twenty years and a

       minimum sentence of six years. Ind. Code § 35-50-2-5 (West, Westlaw 2005).

       The advisory sentence for a Class C felony was four years, with a maximum

       sentence of eight years and a minimum sentence of two years. Ind. Code § 35-

       50-2-6 (West, Westlaw 2005). The trial court sentenced Croslin to nineteen

       years for his Class B felony burglary and seven years for his Class C felony

       burglary, to be served consecutively for an aggregate sentence of twenty-six

       years, two years short of the maximum possible sentence.


[15]   Turning to the nature of the offenses, in FC-16 Croslin stole from medical

       professionals from whom he had sought emergency treatment. He took

       advantage of people who were treating him. In addition, he worked with an

       accomplice who served as a lookout and took the stolen goods to her car, which

       indicates that Croslin planned the crime to some extent.




       Court of Appeals of Indiana | Memorandum Decision 36A01-1511-CR-1984 | March 23, 2016   Page 5 of 7
[16]   In FA-7, Croslin entered an apartment and punched Hartzler in the face when

       she confronted him. His violent act appears to have been completely

       gratuitous. According to a police report, Hartzler was four months pregnant at

       the time. In addition, Croslin stole money that Hartzler needed to buy a car.


[17]   Turning to the character of the offender, Croslin has a lengthy criminal record.

       He was forty-nine years old at sentencing, and his criminal history stretches

       back to 1984. Croslin has fifteen prior felony convictions, including burglary,

       theft (two convictions), battery, robbery (five convictions), operating a motor

       vehicle while intoxicated, and forgery. Two of his robbery convictions involved

       hitting women in the course of stealing their purses, so it appears he has a

       pattern of committing violent crimes against women while stealing their

       property. Croslin has never gone more than two or three years without

       committing crimes. He was on probation when he committed the offenses at

       issue. Clearly, prior sentences have not deterred Croslin from choosing to

       commit crimes. To the contrary, he continues to commit the same types of

       crimes over and over again.


[18]   Croslin claims that his crimes are the result of lifelong addictions to drugs and

       alcohol for which he needs treatment. The record does not show that he has

       ever sought such treatment except when he is facing criminal charges. See

       Marley v. State, 17 N.E.3d 335 (Ind. Ct. App. 2014) (history of substance abuse

       does not merit sentence reduction where appellant did not request treatment

       until after his arrest), trans. denied. Croslin further argues that he assisted the

       police, but he only admitted that he had taken property from the hospital after

       Court of Appeals of Indiana | Memorandum Decision 36A01-1511-CR-1984 | March 23, 2016   Page 6 of 7
       the stolen goods were found in his apartment. Similarly, Croslin claims that he

       deserves credit for pleading guilty, but the evidence against him was very strong

       and he received substantial benefits by pleading guilty because the State

       dismissed several other charges, including an habitual offender enhancement.

       He says he expressed remorse during the sentencing hearing, but the trial court

       was in the best position to assess his credibility. See Sandleben v. State, 29

       N.E.3d 126, 136 (Ind. Ct. App. 2015) (unless there is evidence of “some

       impermissible consideration” by the trial court, we accept the court’s

       assessment of remorse), trans. denied.


[19]   Based upon the circumstances of the crimes and Croslin’s substantial criminal

       history, he has failed to demonstrate that his enhanced sentence is

       inappropriate. For the foregoing reasons, we affirm the judgment of the trial

       court.


[20]   Judgment affirmed.


       Najam, J., and Kirsch, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 36A01-1511-CR-1984 | March 23, 2016   Page 7 of 7